Per Curiam.
This is a companion case to that of Lincoln Addition Improvement Company v. Lenhart, et al. It involves a petition to disconnect the south half (S-J) of section five (5), from the city of Bismarck. The petition was presented to the city commission for action, under chapter 32 of the Laws of 1921, and a hearing was conducted thereon. After the hearing, the commission found that the *33lands sought to be excluded were bounded on three sides, and partially on the fourth side, by lands lying wholly within the city limits, and in this proceeding the court is asked to review such finding'. The statute provides for no appeal, and neither does it provide for any method of reviewing the determination of facts made in such matters by flic city commission. On the contrary, the only hearing that is provided for, upon a petition to disconnect territory from a city, is a hearing by the city council, or commission. Laws 1921, chap. 32.
It is the settled law in this state that questions relating* to the change of boundaries of cities are legislative questions. Glaspell v. Jamestown, 11 N. D. 86, 88 N. W. 1023. See also 19 R. C. L. p. 732. By chapter 32, Laws 1921, the legislature fixed and specified all the conditions and facts upon which the exclusion of certain territory from a city should depend, and constituted the city council, or commission, the body to ascertain and determine the existence of these facts and conditions. No provision is made for an appeal from the decision of the city council and under well-settled rules of law applicable to other boards empowered to determine facts the decision of the city council (or commission) as to the facts is, in the absence of fraud, final and conclusive upon the courts. See State ex rel. Dorgan v. Fisk, 15 N. D. 219, 107 N. W. 191. See also State ex rel. Little v. Langlie, 5 N. D. 594, 600, 601, 32 L.R.A. 723, 67 N. W. 958; Greenfield School Dist. v. Hanuaford Special School Dist. 20 N. D. 393, 397, 127 N. W. 499.
As already stated, in this case a review is sought by certiorari. Under our law “a writ of certiorari may be granted by the supremo and district courts, when inferior courts, officers, boards or tribunals have exceeded their jurisdiction and there is no appeal, nor, in the judgment of the court, any other plain, speedy and adequate remedy, and also when in the judgment of the court it is deemed necessary to prevent. miscarriage of justice.” Section 8445, Comp. Laws, as amended by chapter 76, Laws 1919. And “the review upon this writ cannot be extended further than to determine whether the inferior court, tribunal, board or officer has regularly pursued the authority uf such court, tribunal, board or officer.” Comp. Laws, 1913, § 8453. In construing similar provisions the supreme court of California has ruled that this latter section, which prescribes the extent of the review, has substan*34ti ally the same meaning as the phrase in § 8445, supra, authorizing the court to inquire whether the “inferior courts, officers, or tribunals liave exceeded, their jurisdiction,” and that under neither section can anything but jurisdiction be inquired into. See Central P. R. Co. v. Board of Equalization, 43 Cal. 365. See also Farmers' and M. Bank v. Board of Equalization, 97 Cal. 318, 32 Pac. 312; Security Sav. Bank & T. Co. v. Los Angeles County, 4 Cal. (Unrep.) 222, 34 Pac. 437; Johnston v. Glenn County, 104 Cal. 390, 37 Pac. 1046 ; Fickert v. Zemansky, 176 Cal. 443, 168 Pac. 891; Henshaw v. Butte County, 19 Cal. 150; People ex rel. Whitney v. San Francisco Fire Dept. 14 Cal. 499.
Corpus Juris (11 C. J. 103) says:
“In most of the western states, the writ (certiorari) lies only when there is a want or excess of jiu-isdietion in the proceeding complained of. . . . This rule that want or excess of jurisdiction is the only
ground prevails in Arizona, California, Colorado, Idaho, Montana, Nevada, Forth ’Dakota, Oklahoma, the Philippines, South Dakota, and Utah.”
In People ex rel. Whitney v. San Francisco Fire Dept., supra, the California court said:
“We have already seen that the writ can be granted only where the jurisdiction of the inferior tribunal has been exceeded, and . it is clear that the courts are confined to the determination of the question of jurisdiction. Beyond this, they have no right or authority to go; and they have nothing whatever to do with the proceedings before the inferior tribunal, except so far as an examination of such proceedings is necessary for the determination of this question. ... It brings up no issue of law or fact not involved in the question of jurisdiction. Under no circumstances can the review he extended to the merits. Upon every question, except the mere question of power, the action of the inferior tribunal is final and conclusive.”
There can be no doubt but that the question whether the territory sought to he detached should or should not he detached was one properly within the jurisdiction of the city commission. And there is no question hut that the city commission afforded the petitioner a full hearing, and that after such hearing they made a determination. The petitioner invoked the jurisdiction of the commission, and attended, and *35participated in, the hearing. And it would seem that he is not now in position to invoke the aid of a writ of certiorari, which reviews only questions of jurisdiction. As was said by this court in Albrecht v. Zimmerly, 23 N. D. 337, 344, 136 N. W. 242:
“With jurisdiction thereby invoked by defendants, they have no standing in this court on an application for certiorari in which they must assert and establish as a prerequisite of their right thereto the absence or want of jurisdiction of the lower court over the same matter. They cannot at the same time in the same action invoke and establish jurisdiction and then deny its legal effect.”
Jurisdiction relates to the power of the tribunal, and not to the rights of the parties. Dahlgren v. Superior Ct. 8 Cal. App. 622, 97 Pac. 681. “The test of the jurisdiction of a court is whether or not it had power to enter upon the inquiry; not whether its conclusion in the course of it is right or wrong.” Lake County v. Platt, 25 C. C. A. 87, 49 U. S. App. 216, 79 Fed. 567. “Excess of jurisdiction is to be distinguished from errors of law or of fact committed by the inferior tribunal within the limits of its jurisdiction. Such an error does not constitute an excess of jurisdiction. If a court acts in the exercise of its lawful jurisdiction, and not in excess of such jurisdiction, the mere fact that its conclusion is wrong does not make its action an excess of jurisdiction.” 4 Cal. Jur. pp. 1036, 1037.
The sole contention of the petitioner in this case is that the order of the city council is contrary to the evidence. It seems clear that under a statute like ours the court may not consider the sufficiency of the evidence or review the findings made by the inferior tribunal except for the sole purpose of determining whether such tribunal has exceeded its jurisdiction. See Comp. Laws, 1913, §§ 8445-8453; State ex rel. Mayo v. Thursby-Butte Special School Dist. 45 N. D. 555, 178 N. W. 787. See also 11 C. J. pp. 202, 203. In other words, “’the reviewing court has nothing to do with the proceedings before the inferior tribunal, except so far as an examination of such proceedings is necessary for the determination of the question of its jurisdiction. If such tribunal has regularly pursued its authority, the inquiry stops. Errors of law committed by the inferior court in the exercise of its authority cannot be considered; and in such case, no matter how erroneous the decision may be, even on the face of the record, the *36reviewing court has no power to change, annul or reverse it in a proceeding in certiorari.” 4 Cal. Jur. pp. 1106, 1107.
For these reasons, we are of the opinion that the order appealed .from must be affirmed. It is so ordered.
Birdzell, Ch. J., and Christianson and Robinson, JJ., concur.